Citation Nr: 0510803	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  01-08 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture, right patella, status post open reduction and 
internal fixation, current rated 30 percent disabling.

2.  Propriety of a 10 percent evaluation assigned for an 
initial grant of service connection for patello-femoral 
syndrome, left knee, effective April 19, 2004.

3.  Propriety of a 10 percent evaluation assigned for an 
initial grant of service connection for degenerative joint 
disease, left hip, effective April 19, 2004.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for an 
increased evaluation in excess of 30 percent for service-
connected residuals of fracture, right patella, status post 
open reduction and internal fixation.  This appeal is merged 
with the appeal of an RO decision dated in May 2004, which 
granted service connection for patello-femoral syndrome, left 
knee, and degenerative joint disease, left hip, effective 
April 19, 2004, based on the date of a medical opinion 
linking these disabilities to the service-connected right 
knee disability.  The May 2004 decision, and a subsequent 
rating decision dated in August 2004, awarded a 10 percent 
evaluation for each disability, effective April 19, 2004.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected left knee and left hip disability for 
separate periods of time, from April 19, 2004, to the 
present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of fracture, 
right patella, status post open reduction and internal 
fixation, are currently manifested by subjective complaints 
of recurrent right knee joint pain with objective findings of 
limitation of motion, pain throughout all ranges of motion, 
and pain on use; the right knee requires the use of a 
supportive articulated brace and the veteran's physical 
activity is limited to the point that his right knee 
disability more closely approximates the criteria for severe 
knee impairment due to recurrent instability.

2.  For the period commencing on April 19, 2004, the 
veteran's service-connected patello-femoral syndrome of the 
left knee is manifested by subjective complaints of joint 
pain and swelling on use, with flexion to 130 degrees (with 
pain on extreme flexion) and extension to zero degrees on 
range of motion testing. 

3.  For the period commencing on April 19, 2004, the 
veteran's service-connected degenerative joint disease of the 
left hip is manifested by subjective complaints of joint 
pain, with flexion from zero to 110 degrees, abduction from 
zero to 45 degrees, adduction from zero to 25 degrees, 
external rotation from zero to 70 degrees, and internal 
rotation from zero to 60 degrees, with pain reported on the 
extreme ranges of all these motions. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 30 
percent for service-connected residuals of fracture, right 
patella, status post open reduction and internal fixation 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261, 5257 (2004).  

2.  The criteria for an initial evaluation greater than 10 
percent for patello-femoral syndrome of the left knee for the 
period commencing on April 19, 2004 to the present time have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5260, 5261, 5257 (2004).  

3.  The criteria for an initial evaluation greater than 10 
percent for degenerative joint disease of the left hip for 
the period commencing on April 19, 2004 to the present time 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5251, 5252, 5253, 5255 
(2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA with regard to 
his claims on appeal.  In correspondence dated in March 2004, 
the RO provided the veteran with an explanation of how VA 
would assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claims and has 
been provided opportunities to submit such evidence.  A 
review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  He has also been provided with VA examinations 
in July 2000 and April 2004, the latter of which addresses 
not only the increased rating claim as it relates to his 
right knee but also the status of his newly service-connected 
left knee and left hip disabilities.  Finally, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  Although the Board 
notes that the actual radiographic reports of X-ray studies 
made of the veteran's left knee and left hip on April 19, 
2004, are not associated with the record, a remand for these 
reports is unnecessary because the findings obtained from 
these X-rays have been incorporated in the summary of the 
orthopedic examination of the same date.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his increased rating claims, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims on appeal.  For these reasons, 
further development of this specific issue is not necessary 
to meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Pertinent laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2004).  Separate Diagnostic Codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2004).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Accordingly, when the 
claimant presents subjective complaints of continuous joint 
pain, medical determinations should be made regarding whether 
the affected joints exhibit pain on use, weakened movement, 
excess fatigability, incoordination, or any other disabling 
symptom.  Specifically, a medical opinion should be presented 
addressing the question of whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  These 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups beyond that clinically demonstrated.

Rating disabilities due to arthritis

The rating schedule provides that arthritis, degenerative 
(hypertrophic or osteoarthritis) or traumatic, established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:

Assign a 20 percent evaluation when there is X-
ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.

Assign a 10 percent evaluation when there is X-
ray evidence of involvement of two or more major 
joints or two or more minor joint groups.

Note (1): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

Note (2): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010 
(2004).

Rating knee disabilities

The total knee replacement of the knee with a prosthesis is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2004), 
which provides for a 100 percent rating for a period of one 
year following the implantation of the prosthesis.  
Thereafter, when the evidence demonstrates chronic residuals 
of TKR surgery consisting of severe, painful motion or 
weakness in the affected extremity, assignment of a 60 
percent rating is warranted.  Otherwise, the affected knee is 
to be rated on the basis of intermediate degrees of residual 
weakness, pain or limitation of motion rate by analogy to 
Diagnostic Codes 5256, 5261, or 5262, with a minimum rating 
of 30 percent.

Extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants the assignment of a 60 percent 
evaluation.  An evaluation of 50 percent is warranted when 
the evidence demonstrates unfavorable ankylosis in flexion 
between 20 degrees and 45 degrees.  An evaluation of 40 
percent is warranted when the evidence demonstrates 
unfavorable ankylosis in flexion between 10 degrees and 20 
degrees.  An evaluation of 30 percent is warranted when the 
evidence demonstrates ankylosis at a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2004)

The criteria for rating other impairment of the knee provide 
for the assignment 30 percent rating for severe recurrent 
subluxation or lateral instability, a 20 percent rating for 
moderate recurrent subluxation or lateral instability, and a 
10 percent rating for slight recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  
A 20 percent rating is provided for a dislocated semilunar 
cartilage manifested by frequent episodes of joint locking, 
pain and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2004).  A 10 percent rating is assigned 
for symptomatic postoperative residuals of removal of the 
semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2004).

Criteria for rating a knee disability based on limitation of 
flexion provide a 30 percent evaluation when the evidence 
demonstrates that flexion limited to 15 degrees.  Assignment 
of a 20 percent evaluation is warranted when the evidence 
demonstrates that flexion limited to 30 degrees.  Assignment 
of a 10 percent evaluation is warranted when the evidence 
demonstrates that flexion limited to 45 degrees.  Assignment 
of a noncompensable evaluation is warranted when the evidence 
demonstrates that flexion limited to 60 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2004).

Criteria for rating a knee disability based on limitation of 
extension provide a 50 percent evaluation when the evidence 
demonstrates that extension limited to 45 degrees.  
Assignment of a 40 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 30 degrees.  
Assignment of a 30 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 20 degrees.  
Assignment of a 20 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 15 degrees.  
Assignment of a 10 percent evaluation is warranted when the 
evidence demonstrates that extension limited to 10 degrees.  
Assignment of a noncompensable evaluation is warranted when 
the evidence demonstrates that extension limited to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).

Criteria for rating a knee disability based on impairment of 
the tibia and fibula provide a 40 percent evaluation when the 
evidence demonstrates nonunion of the tibia and fibula with 
loose motion requiring the use of a brace.  Assignment of a 
30 percent evaluation is warranted for malunion of the tibia 
and fibula with marked knee or ankle disability.  Assignment 
of a 20 percent evaluation is warranted for malunion of the 
tibia and fibula with moderate knee or ankle disability.  
Assignment of a 10 percent evaluation is warranted for 
malunion of the tibia and fibula with slight knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004).  
A 10 percent evaluation is assigned for knee impairment due 
to acquired traumatic genu recurvatum (hyperextension of the 
knee) on objective demonstration of weakness and insecurity 
in weight-bearing. 38 C.F.R. § 4.71a, Diagnostic Code 5263 
(2004).

The Board notes that the veteran's right knee disability may 
be rated under both the Diagnostic Code for arthritis and the 
Diagnostic Code for joint instability.  In precedent opinion 
VAOPGCPREC 23-97 (July 1, 1997), the VA Office of the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a (2004).  
The Office of the General Counsel noted that Diagnostic 
Code 5257 specifically addressed only instability of the knee 
and Diagnostic Code 5003 specifically addressed only 
arthritis and disability from arthritis due to limitation of 
range of motion.  The Office of the General Counsel 
determined that because these Diagnostic Codes applied either 
to different disabilities or to different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Codes would not amount to pyramiding (i.e., evaluating 
the same disability under various diagnoses) which was to be 
avoided under 38 C.F.R. § 4.14 (2004).

Rating hip disabilities

Under criteria for rating disability of the hip joint due to 
ankylosis, assignment of a 90 percent evaluation (with 
entitlement to special monthly compensation) is warranted for 
extremely unfavorable ankylosis, with the foot not able to 
reach the ground and the use of crutches necessitated.  
Assignment of a 70 percent evaluation is warranted for 
intermediate ankylosis.  Assignment of a 60 percent 
evaluation is warranted for favorable ankylosis, with the hip 
in flexion at an angle between 20 degrees and 40 degrees, and 
only slight adduction or abduction.  38 C.F.R. § 4.71a, 
Diagnostic Code 5250 (2004).
For rating disability of the thigh due to limitation of 
extension, the schedule provides a 10 percent evaluation when 
thigh extension limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (2004).  With regard to rating 
disability of the thigh due to limitation of flexion, 
assignment of a 40 percent evaluation is warranted when thigh 
flexion is limited to 10 degrees.  Assignment of a 30 percent 
evaluation is warranted when thigh flexion is limited to 20 
degrees.  Assignment of a 20 percent evaluation is warranted 
when thigh flexion is limited to 30 degrees.  Assignment of a 
10 percent evaluation is warranted when thigh flexion is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5252 (2004)

Criteria for rating thigh impairment provide for the 
assignment of a 20 percent evaluation when motion on 
abduction of the thigh is lost beyond 10 degrees.  Assignment 
of a 10 percent evaluation is warranted when there is such 
limitation of adduction of the thigh that the legs cannot be 
crossed.  Assignment of a 10 percent evaluation is also 
warranted when there is such limitation of rotation of the 
thigh that the affected leg cannot toe-out more than 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2004).  An 
80 percent evaluation may be assigned when the evidence 
demonstrates that the hip disability is manifested by a flail 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5254 (2004).

Criteria applicable for rating impairment of the femur 
provide for the assignment of an 80 percent evaluation is 
warranted for residuals of a spiral or oblique fracture of 
shaft or anatomical neck of the femur with nonunion, of with 
loose motion.  Assignment of a 60 percent evaluation is 
warranted for nonunion of the femur, without loose motion, 
and weightbearing ability preserved with the aid of a brace.  
Assignment of a 60 percent evaluation is also warranted for 
residuals of fracture of the surgical neck of the femur with 
a false joint.  Assignment of a 30 percent evaluation is 
warranted for malunion of the femur with marked knee or hip 
disability.  Assignment of a 20 percent evaluation is 
warranted for malunion of the femur with moderate knee or hip 
disability.  Assignment of a 10 percent evaluation is 
warranted for malunion of the femur with slight knee or hip 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2004).

(a.)  Factual background and analysis: Entitlement to an 
increased evaluation for residuals of fracture, right 
patella, status post open reduction and internal fixation, 
current rated 30 percent disabling.

The veteran's medical history shows that during service, in 
July 1976, he sustained a transverse fracture of his right 
patella.  He underwent surgery for an open reduction and 
internal fixation of the fracture.  By rating decision of 
March 1977, he was granted service connection for residuals 
of fracture, right patella, status post open reduction and 
internal fixation.  A 10 percent evaluation was initially 
assigned for this disability.  By rating decision of July 
1999 (implementing a favorable Board decision dated in June 
1999), the RO granted a 30 percent evaluation for the right 
knee disability.  The current appeal stems from a June 2000 
application from the veteran to reopen his claim for a rating 
increase.  When the veteran's entitlement to compensation for 
a particular disability has already been established, and an 
increased disability rating is at issue, the Board need only 
concern itself with evidence showing the present level of 
impairment caused by the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The report of a VA orthopedic examination conducted in July 
2000 shows, in pertinent part, that the veteran complained of 
intermittent right knee pain that was worsened with physical 
activity and improved with rest.  Range of motion testing of 
his right knee shows extension to zero degrees and abnormal 
flexion from zero degrees to 90 degrees.  No neurological, 
neuromuscular, or functional deficits were observed.  His 
deep tendon reflexes were present and equal, and muscle 
strength of his quadriceps and hamstrings in his right lower 
extremity were 5/5.  The right knee was positive on patellar 
apprehension test and Apley grinding test.  Pain on palpation 
over the medial and lateral compartments was observed.  There 
was no edema or erythema noted.  The examiner found no bony 
or soft tissue abnormalities, no crepitus on range of motion, 
and no mediolateral or anteroposterior instability of the 
right knee.  His gait was completely nonantalgic and without 
limp.  He supported his right knee with a cane.  No elastic 
brace was worn.  X-rays revealed the presence of broken 
cerclage wire overlying the right patella, but otherwise no 
other remarkable findings.  

X-rays of the veteran's right knee in March 2001 revealed the 
presence of two cerclage wires around the patella, one of 
which was broken in three places.  No other findings were 
noted.  VA treatment reports dated in September 2001 show 
that the veteran had been offered elective surgery for 
removal of the broken cerclage wire found on X-ray but had 
declined the offer.  

VA treatment reports dated in 2002 show that the veteran was 
noted to have early degenerative joint disease of his right 
knee and symptoms of meniscal injury.  His old surgical scar 
over his right knee was well healed.  

X-rays of the veteran's right knee in August 2003 revealed 
the presence of surgical wires overlying the patella, with no 
evidence of fracture, dislocation, or lytic or blastic 
lesions observed.  The joint spaces of the right knee were 
well maintained.  

A VA treatment report in October 2003 shows that the veteran 
complained of increasing right knee symptoms that affected 
his employment as a letter carrier.  A prominence to the 
lateral aspect of his healed right patellar tendon was noted.  
The veteran was observed to be more comfortable having his 
right knee extended and taken out of flexion.  Some visible 
atrophy of the musculature of the right lower extremity was 
observed.  He was fitted with hinged metal knee brace with a 
patella window.

The report of an April 2004 VA orthopedic examination shows 
that the veteran complained of constant right knee pain with 
swelling, locking, popping, and instability.  He wore a brace 
and used prescription narcotic pain medication but obtained 
little relief from the pain.  He walked slowly but without 
difficulty.  He was unable to participate in athletic 
activities.  He reported that he was unable to stand for more 
than an hour or sit in a car for more than two hours.  On 
examination, he constantly shifted the positions of his right 
knee.  Examination of his right knee revealed a 14-
centimeter-long, well-healed transverse surgical scar.  
Testing of his right knee shows abnormal extension to 10 
degrees and abnormal flexion from 10 degrees to 90 degrees 
with pain throughout all ranges of motion.  No neurological, 
neuromuscular, or functional deficits were observed.  His 
deep tendon reflexes were present and equal, and muscle 
strength of his quadriceps and hamstrings in his right lower 
extremity were 5/5.  There was tenderness throughout the 
anterior right knee.  The examiner found no instability, 
crepitus, or erythema.  X-rays from August 2003 were cited, 
showing status post patellar fracture repair with no acute 
changes.  The examiner stated that the right knee joint did 
not exhibit any additional limitations due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.

At a hearing before the Board in January 2005, the veteran 
presented oral testimony in which he reported, in pertinent 
part, that he experienced constant right knee pain when he 
bended the joint, and at rest he preferred to keep his right 
knee extended.  He used medication, a knee brace, and a cane 
to help his right knee but only obtained minimal relief from 
his painful symptoms.  He experienced trouble negotiating 
stairs and was unable to sit in an automobile for more than 
11/2 hours.  He was unable to perform any household tasks or 
physical work and was unemployed.  His spouse testified that 
she had to perform most of the work relating to the upkeep of 
their home and drive the veteran wherever he needed to go 
because  his right knee disability preventing him from 
engaging in these tasks.

The Board has considered the objective medical evidence and 
testimonial evidence as they pertain to the veteran's 
service-connected right knee disability.  Applying the rating 
schedule to the facts of the case, the Board finds that the 
demonstrated limitation of extension of his right knee to 10 
degrees and the limitation of flexion to 90 degrees does not 
warrant the assignment of greater than a 10 percent 
evaluation.  However, taking the whole picture of impairment 
presented by the right knee disability, with his overall 
level of functional loss due to pain (with pain reported on 
all ranges of motion), his need to wear an external brace and 
use a cane, and the statements of the veteran and his spouse 
regarding the adverse impact that his right knee disability 
imposes by limiting his participation in routine physical 
activity, and notwithstanding that the objective examinations 
conducted in 2000 and 2004 show no demonstrable instability 
of this knee, the Board finds that the present constellation 
of symptomatology associated with his right knee disability 
more closely approximates the disability picture contemplated 
by the rating schedule for a 30 percent rating due to severe 
knee impairment as a result of instability.  However, the 
Board does not find that the assignment of an increased 
evaluation in excess of the current 30 percent evaluation is 
warranted.  The right knee disability is not ankylosed and 
there is no malunion of the tibia and fibula bones shown in 
the medical records that would permit the assignment of a 
rating greater than 30 percent.  Because the evidence in this 
case is not approximately balanced with regard to the merits 
of the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.3 (2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
veteran's appeal for an increased rating for his residuals of 
fracture, right patella, status post open reduction and 
internal fixation, is therefore denied.

(b.)  Factual background and analysis: Propriety of a 10 
percent evaluation assigned for an initial grant of service 
connection for patello-femoral syndrome, left knee, effective 
April 19, 2004.

By rating action of May 2004, the veteran was granted service 
connection and a 10 percent evaluation for patello-femoral 
syndrome of the left knee, effective April 19, 2004.  The RO 
determined that service connection was warranted for the 
veteran's left knee on the basis of a VA physician's opinion, 
expressed on the report of an April 19, 2004, medical 
examination, that it was secondarily related to the veteran's 
service-connected right knee disability.  As previously 
stated, consideration must be given regarding whether the 
left knee disability warrants the assignment of separate 
staged ratings for separate periods of time, from April 19, 
2004, to the present.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The medical evidence addressing the left knee disability for 
the period in question  consists only of the April 2004 VA 
orthopedic examination, which shows that the veteran 
presented with subjective complaints of constant left knee 
pain, with swelling, buckling, and locking of the joint.  He 
denied having any popping or grinding associated with his 
left knee.  He reported that he wore a supportive brace but 
did not use a cane or crutches to help him walk on his left 
knee.  He treated his symptoms with medication and received 
partial relief.  Objective examination of the left knee 
revealed no crepitus, warmth, instability, or tenderness.  He 
wore an open patellar elastic sleeve brace on his left knee.  
He displayed 5/5 motor strength on extension and flexion, 
with range of motion of up to zero degrees on extension and 
130 degrees on flexion.  Pain was noted at the extreme range 
of motion on flexion, with no diminution of range during 
repetitive testing.  There were no additional limitations by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use of the left knee.  

At a hearing before the Board in January 2005, the veteran 
testified in pertinent part that his left knee was painful 
and occasionally swelled and felt weak.  He attributed his 
left knee problems to being the result of having to 
compensate for his right knee disability.  

The Board has considered the facts described above and, upon 
application of the pertinent provisions of 38 C.F.R. § 4.71a 
of the rating schedule, concludes that the 10 percent 
evaluation assigned for the veteran's left knee disability 
adequately compensates him for the state of his impairment 
for the period commencing from April 19, 2004, to the present 
time.  The primary manifestation of his left knee disability 
is pain and swelling on use with pain on the extreme range of 
flexion.  As the veteran does not have ankylosis, instability 
or subluxation, or a compensable degree of limitation of 
motion on flexion and extension of his left knee joint, the 
Board finds that the assignment of a 10 percent evaluation on 
the basis of knee joint pain due to degenerative arthritic 
changes is appropriate.  A higher evaluation is not warranted 
in the absence of any objective evidence of moderate 
instability of subluxation, limitation of extension to 15 
degrees, limitation of flexion to 30 degrees, or ankylosis.  
His appeal of the propriety of the initial 10 percent 
evaluation assigned for patello-femoral syndrome of his left 
knee must therefore be denied.  Because the evidence in this 
case is not approximately balanced with regard to the merits 
of the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.3 (2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   




(c.)  Factual background and analysis: Propriety of a 10 
percent evaluation assigned for an initial grant of service 
connection for degenerative joint disease, left hip, 
effective April 19, 2004.

By rating action of May 2004, the veteran was granted service 
connection and a 10 percent evaluation for degenerative joint 
disease of the left hip, effective April 19, 2004.  The RO 
determined that service connection was warranted for the 
veteran's left hip on the basis of a VA physician's opinion, 
expressed on the report of an April 19, 2004, medical 
examination, that it was secondarily related to the veteran's 
service-connected right knee disability.  As previously 
stated, consideration must be given regarding whether the 
left hip disability warrants the assignment of separate 
staged ratings for separate periods of time, from April 19, 
2004, to the present.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The medical evidence addressing the left hip disability for 
the period in question  consists only of the April 2004 VA 
orthopedic examination, which shows that the veteran 
presented with subjective complaints of constant left hip 
pain that was only partially relieved with medication.  
Objective examination revealed no tenderness on palpation of 
the left hip joint and 5/5 motor strength on all planes of 
movement.  He could flex his left hip from zero to 110 
degrees, abduct it from zero to 45 degrees, adduct it from 
zero to 25 degrees, externally rotate it from zero to 70 
degrees, and internally rotate it from zero to 60 degrees, 
with pain reported on the extreme ranges of all these 
motions.  There were no additional limitations by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use of the left hip.

At the veteran's January 2005 hearing before the Board, he 
testified that he experienced considerable pain and 
discomfort with his left hip joint.

The Board has considered the facts described above and, upon 
application of the pertinent provisions of 38 C.F.R. § 4.71a 
of the rating schedule, concludes that the 10 percent 
evaluation assigned for the veteran's left hip disability 
adequately compensates him for the state of his impairment 
for the period commencing from April 19, 2004, to the present 
time.  The primary manifestation of his left hip disability 
is pain on use with pain at the extremes of all ranges of 
motion.  As the veteran's left hip disability is not related 
to any service-connected fracture residuals, and is not 
ankylosed, impaired by a flail joint, affected by malunion of 
the femoral head and pelvis juncture, or productive of a 
compensable degree of limitation of motion on extension, 
flexion, abduction, adduction, or rotation, the Board finds 
that the assignment of a 10 percent evaluation on the basis 
of hip joint pain due to degenerative arthritic changes is 
appropriate.  A higher evaluation is not warranted in the 
absence of any objective evidence of limitation of thigh 
extension to 5 degrees, limitation of thigh flexion to 30 
degrees, limitation of hip abduction beyond 10 degrees, or 
ankylosis.  His appeal of the propriety of the initial 10 
percent evaluation assigned for degenerative joint disease of 
his left hip must therefore be denied.  Because the evidence 
in this case is not approximately balanced with regard to the 
merits of the claim, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation in excess of 30 percent for residuals 
of fracture, right patella, status post open reduction and 
internal fixation, is denied.

An increased evaluation in excess of 10 percent for an 
initial grant of service connection for patello-femoral 
syndrome, left knee, is denied.

An increased evaluation in excess of 10 percent for an 
initial grant of service connection for degenerative joint 
disease, left hip, is denied.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


